Title: To John Adams from John Quincy Adams, 21 December 1817
From: Adams, John Quincy
To: Adams, John


				
					Dear Sir.
					Washington 21. December 1817
				
				Your Letters of 21 and 26 Novr. and of the 8th: instant have been received—Of Mr Mason the bearer of the first, I have seen much less than I could have wished; and of Mr Barrell who brought the second a little more; for coming not only with your Recommendation, but with a volume of others all highly respectable, he pushed his importunity to such an excess, that I lost my temper with him, for which he was really more to blame than I was—He will get the place that he is soliciting, although there are at least three other Candidates as respectable, and two of them nearly as importunate as himself—I remember laughing heartily at the description in one of Quincy’s Speeches, of the sturdy beggars for Office here at Washington; and I am sometimes strongly tempted to have it reprinted, in the form of a sheet almanack, and hung up over the mantle-piece of my chamber at the Department; for the amusement of these Gentlemen, while I “sit with sad civility, and read” the Quires of Vouchers and Testimonials, and pathetic Narratives, with which they support their claims to office, which they have no sooner got than it becomes itself a new machine for complaint and lamentation and crying claims for more. Of the whole tribe of these door bursters of public confidence with whom I have yet had to deal, Mr Barrell was I think the most intrepid and pertinacious until I found myself in mere self defense compelled to give him a down-right scolding—Upon which he affected to apologize to me, as being unacquainted with the etiquette and began to bedaub me with flattery, which brought me quite to the end of my Patience—I believe he had been as unsparing of Etiquette with the President, as with me, for when I mentioned his name and shewed his Papers, the President smiled and directed me to have the nomination of him immediately made out, that he might hear no more about it. As this is a piece of secret History, I must ask you to receive it as confidential, for not withstanding all this I daresay Mr Barrell was fully deserving of your Recommendation, and will be a very good OfficerMr. Mason and Mr Otis have once done me the favour to call at my Office for a quarter of an hour, and it was the only time I have yet been able to see them. Neither of them has yet taken much part in the debates of their respective Houses this Session—But there has been indeed very little debateThere are however several Subjects of no small importance upon which opinions are not well settled, and some upon which the divisions will soon awaken the antagonizing (I think the Yankee philologists have at last forgiven me for the use of this word; and admitted that it is legitimate king’s English.) feelings of party Spirit—The Abbè de Pradt, whose pamphlet on the Bourbon restoration you have read, has since published, in July last, another pamphlet, called Les trois derniers Mois de l’Amerique Méridionale, in which he says, that South-America has now taken in the world the place which the French Revolution had held for twenty years before—It is very much so here. The Republican Spirit of our Country not only sympathizes with People, struggling in a Cause so nearly, if not precisely the same which was once our own, but it is working into indignation against the relapse of Europe into the opposite principles of Monkery and Despotism—And now as at the early Stage of the French Revolution we have ardent Spirits, who are for rushing into the conflict, without looking to the consequences—Others are for proceeding more deliberately, and for waiting to ascertain, what the nature and character of the Governments in South America, are to be with whom we are to associate as members of the community of Nations—Spain on the one hand by her mode of negotiating provokes us to take a part against her, and the Colonies by the irregular and convulsive character of their measures, and by their internal elements of the exterminating war between black and white, present to us the prospect of very troublesome and dangerous associates—and still more fearful allies—Such are the ingredients of the cauldron, which will soon be at boiling heat.I have given a Letter of introduction to you, to Mr Nathanael Pope, the Delegate in Congress from the Illinois Territory, and brother to Mr John Pope of Kentucky who married Eliza Johnson—He is going with Mr Crittenden, one of the senators from Kentucky to pay a short visit to New-York and Boston.The political fever in the States of Kentucky and Pennsylvania has not subsided. The contest against the election of Governor Findlay, continues even after he has been sworn in to the Office; and what is yet more curious is that they are making an effort to impeach the Governor, for his conduct while State Treasurer—Those turbulent movements are not altogether disconnected with each other—They form part of a plan with more extensive objects which time and the course of Events will unfold.The assignee of the Estate of Robert Bird has informed me that a dividend of five per Cent upon the debts proved has been declared, and is ready to be paid by him—The sum coming upon the debt proved by me will be 901 dollars 95 Cents, which I expect to receive from New-York in the course of the ensuing week, and which I shall immediately remit to you, by an order upon the U.S. Branch Bank at Boston.Will you have the goodness to give my love to Mrs Clark, and tell her that the Letter for her husband, was given to Mr Homans, and will be forwarded by the Store ship going to Gibraltar—As the vessel will not sail within a fortnight there will be time for Mrs Clark to write again if she inclines.We have sharp symptoms of Winter. My thermometer—Fahrenheit’s, in a Northern exposure was last night at 8 and this morning at 7 above 0—25 degrees of frost—The Potomack river froze over in the interval—I suppose you must have it with proportional severity—There was a fall of Snow last Monday; but it went off like popular favour two days after, and now we have the ground bare—Your ever affectionate Son.
				
					A.
				
				
			